Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/274,716 filed on 03/09/2021.
Claims 1 – 16 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 13 and 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being by Sadi et al. (US 2016/0088280 A1). 

Regarding claim 1, Sadi discloses: “Optronic equipment for assisting with piloting a vehicle vehicle [see para: 0058; FIG. 3 illustrates a partial plan view of an example camera configuration of camera system 110. In the example of FIG. 3, camera system 110 includes a first camera pair 200 formed by L1 and R1] a first [see para: 0081; camera system 110 may include a set of IR cameras arranged to capture images over a 360° panoramic view around camera system 110] and 
a second set vehicle [see para: 0058; a second camera pair 200 formed by L2 and R2, and an n-th camera pair 200 formed by Ln and Rn] to generate a second panoramic strip from data transmitted by the three cameras of the second set [see para: 0081; camera system 110 may include a set of IR cameras arranged to capture images over a 360° panoramic view around camera system 110], 
at least one of the cameras that occupies an extreme lateral position on the vehicle [see Fig. 3; cameras such as (R2, R3), (Ln, Ln-1) they are arranged in lateral position] so as to have a field of view that is greater horizontally than vertically [see Fig. 3 and para: 0083; In particular embodiments, cameras 112 may capture a vertical field of view greater than or approximately equal to 180 degrees. As an example and not by way of limitation, camera system 110 may include cameras 112 with FOVV of approximately 185°. In particular embodiments, camera system 110 may include a set of cameras 112 with FOVV greater than or equal to 180°, and camera system 110 may not include top camera 112T, since full viewing coverage may be provided by cameras 112].
 
Regarding claim 2, Sadi discloses: “wherein only two cameras [see Fig. 3 and para: 0083; In particular embodiments, cameras 112 may capture a vertical field of view greater than or approximately equal to 180 degrees. As an example and not by way of limitation, camera system 110 may include cameras 112 with FOVV of approximately 185°. In particular embodiments, camera system 110 may include a set of cameras 112 with FOVV greater than or equal to 180°, and camera system 110 may not include top camera 112T, since full viewing coverage may be provided by cameras 112].  

Regarding claim 3, Sadi discloses: “wherein the two cameras [see Fig. 3].  

Regarding claim 4, Sadi discloses: “wherein at least two contiguous cameras [See fig. 4; for example cameras (L2, R3) are in concave position].  

Regarding claim 5, Sadi discloses: “wherein the two cameras arranged at the center of the six cameras are crossed so that a first camera [see Fig. 3 and Fig. 4].  

Regarding claim 6, Sadi discloses: “wherein two cameras [see Fig. 3 and Fig. 4].  
Regarding claim 7, Sadi discloses: “wherein the two sets are arranged in such a manner that the two strips overlap, at least in part [see para: 0078; In particular embodiments, left and right cameras 112 may be arranged so that each left-camera overlap area 210L is captured within a single image of a corresponding right camera 112 and each right-camera overlap area 210R is captured within a single image of a corresponding left camera 112. In the example of FIG. 7, overlap area 210L1-2 of images I-L1 and I-L2 corresponds to image I-R1 so that the overlap between left cameras L1 and L2 is captured by right camera R1. Similarly, overlap area 210R2-3 of images I-R2 and I-R3 corresponds to image I-L3 so that the overlap between cameras R2 and R3 is contained within a field of view of camera L3. In particular embodiments, and as described below, overlap area 210 between two images may be used to identify image features and create a stitched image. Additionally, an overlap area 210 as captured by another camera may also be used in a stitching process. In the example of FIG. 7, images I-R1 and I-R2 may be stitched together based at least in part on features located in overlap area 210R1-2 of the two images. Additionally, since image I-L2 captures the same overlap area, image I-L2 may also be used in a stitching process or to verify the accuracy of a stitching process applied to images I-R1 and I-R2. Although this disclosure describes and illustrates particular camera systems configured to capture particular images having particular overlap areas, this disclosure contemplates any suitable camera systems configured to capture any suitable images having any suitable overlap areas].  

Regarding claim 8, Sadi discloses: “comprising an electronic processor unit connected to the cameras and arranged to form at least one image from the two image strips [see para: 0092; In particular embodiments, camera system 110 may include one or more processors integrated as part of camera system 110, or camera system 110 may be coupled to one or more processors located external to camera system 110].  

Regarding claim 9, Sadi discloses: “wherein the image formed from the two image strips is a wide-field image [see para: 0082; In particular embodiments, camera system 110 may include one or more auxiliary cameras configured to image a scene with a wider FOV or with a different view than cameras 112. As an example and not by way of limitation, camera system 110 may include a set of cameras 112 as described above, and camera system may also include one or more fisheye cameras or stereoscopic cameras with a FOV that is wider than FOV of cameras 112. In particular embodiments, auxiliary cameras with a wider FOV may allow captured images from cameras 112 to be successfully stitched even when viewing a large expanse of uniform color or texture (e.g., a wall). In particular embodiments, cameras 112 may be configured to have a high resolution (which may result in a relatively narrow FOV), and auxiliary cameras with a wider FOV may provide a wide-field reference that allows high-resolution images from cameras 112 to be successfully aligned and stitched together].  

Regarding claim 10, Sadi discloses: “comprising an electronic processor unit connected to the cameras and arranged to display the two image strips in stereoscopic manner [see para: 0149; FIG. 23 illustrates sliced stream set 144. In the example of FIG. 23, sliced stream set 144 includes two streams corresponding to top slice S-Top and bottom slice S-Bottom. Sliced stream set 144 also includes N streams corresponding to slices S-1 through S-N that represent a 360-degree view provided by cameras 112 of camera system 110. Herein, the term slice may refer to a spatially distinct region of a frame that may be encoded separately from other regions in the same frame. Furthermore, herein, the term sliced stream may refer to a stitched or unstitched video stream that has been separated into multiple independent video streams that compose vertical and/or horizontal slices of the video frames where each video stream may be independently decodable. In particular embodiments, sliced stream set 144 may additionally include data from a composite stream such as audio or control information].  

Regarding claim 11, Sadi discloses: “wherein the cameras [see para: 0068; In particular embodiments, cameras 112 of camera system 110 may be arranged in an approximately circular configuration with cameras 112 located at or near an outer edge or circumference of camera body 118. In particular embodiments, camera body 118 may represent a mechanical structure, enclosure, or casing that holds, contains, or encloses cameras 112 of camera system 110, as well as other devices that are part of camera system 110, such as for example, one or more power supplies or processors].  

Regarding claim 12, Sadi discloses: “including at least one block in which the cameras are arranged [see Fig. 4].  

Regarding claim 13, Sadi discloses: “wherein the cameras operate in the infrared range [see para: 0079; In particular embodiments, camera system 110 may include a depth sensor that operates based on a structured-light scanning technique. As an example and not by way of limitation, a structured-light 3-D scanner may illuminate a scene with a projected light pattern (e.g., a sheet of light or parallel stripes of light from an infrared light source, such as a laser or a light-emitting diode)].  

Regarding claim 15, Sadi discloses: “wherein the cameras are not cooled [see para: 0081; Although this disclosure describes and illustrates particular camera systems having particular visible or infrared cameras, this disclosure contemplates any suitable camera systems having any suitable visible or infrared cameras].  

Regarding claim 16, Sadi discloses: “comprising a processor unit connected to the cameras and to a helmet fitted with a device for displaying an image visible to the eyes of the pilot wearing the helmet [see para: 0184; FIG. 33 illustrates a block diagram of an example head-worn client computing device 150. In particular embodiments, a head-worn client computing device 150 may be referred to as a client system 150, a client device 150, or a head-mounted display (HMD). In particular embodiments, client system 150 may be worn by a user on or around the user's head. In particular embodiments, client system 150 may include one or more displays. As an example and not by way of limitation, client system 150 may include a single display that is partitioned into left and right sides for displaying left and right images, respectively, of a 3-D scene to a user while wearing client system 150].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sadi et al. (US 2016/0088280 A1) in view of Winzell et al. (US 2017/0069069 A1).

Regarding claim 14, Sadi disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Sadi does not explicitly disclose: “wherein the cameras are of the LWIR type”.
However, Winzell, from the same or similar field of endeavor teaches: “wherein the cameras are of the LWIR type [see para: 0072; The thermal sensor may be a cooled thermal sensor typically operating in the MWIR range or a non-cooled thermal sensor typically operating in the LWIR range].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify camera system for three-dimensional video system disclosed by Sadi to add the teachings of Winzell as above, in order to provide a means for combining thermal sensor such as cooled thermal sensor typically operating in the MWIR range or a non-cooled thermal sensor typically operating in the LWIR range. Thermal imaging system include a display for displaying the thermal image and these cameras for obtaining thermal image can be called a hot camera or infrared camera which are not cooled [Winzell see para: 0072].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Marti et al (US 2010/0134641 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486